DETAILED ACTION
	
Allowable Subject Matter
Claims 1, 4-7 and 9-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach  wherein the movable source is movable within the scanning surface according to at least two degrees of freedom; wherein each of the two degrees of freedom comprises rotation about an axis, one of which axes being called primary axis of rotation and the other a secondary axis of rotation; and further including, for the movable source, a support fixed on a baseplate and comprising an upper arm that rotates about the primary axis of rotation of the corresponding movable source and an arm that rotates about the secondary axis of rotation of the corresponding movable source and defines a mounting end of the movable source; wherein the movable source is extending along a source axis, the associated secondary axis of rotation being different from the source axis of the radiating source and in combination with the remaining claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Losquadro et al., Tines, Dhellemmes et al., Runyon et al., Ferrando et al. and Gaudette et al. are cited as of interested and illustrated a similar structure to a multibeam antenna with adjustable pointing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845